DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-20 have been considered.

Specification
The disclosure is objected to because of the following informalities:  In the second line of paragraph [009] (line 28 on page 2), “boolean” should be “Boolean”.  There should be a period at the end of paragraph [009] (line 30 of page 2).  In the fourteenth and fifteenth lines of paragraph [0014] (lines 23 and 24 of page 4), “ a transmission media” should be either “a transmission medium” (singular), or “transmission media” (plural).  If Applicant chooses “a transmission medium”, then in the fifteenth and sixteenth lines of paragraph [0014], “wireless transmission media” should be amended to read “a wireless transmission medium”.   
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  In the fourth line of claim 2, “their order” poses a problem, seeming to imply that the multiple participants have one order, and should therefore be “their orders” or “the orders”.  Later in the fourth line, “the group contact list module” should be “the group contact module”, for the sake of consistency with claim 1.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In the third line, “their own order” would be better as “said participant’s own order”, or with similar language, to avoid any ambiguity.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In the second line, the claim would be clearer with a comma after “accounts” and another comma after “earned”.  Appropriate correction is required.
Claims 7, 8, 9, 10, 11, 12, and 13 are objected to because of the following informalities:  In the first lines of each of claims 7 through 13, “the product is” should be “the products are”, both to be compatible with the multiple kinds of products recited in most of the dependent claims, and with claim 1, which has “products”, but not “a product”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In the eighth line of claim 14, “and pay the vendor” should be “and paying the vendor”, for the sake of syntax.  Appropriate correction is required.
Claims 15-20 are objected to because of the following informalities:  In the eleventh line of claim 15, “and pay the vendor” should be “and paying the vendor”, for the sake of syntax.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In the first and second lines, “The computer program product of claim 15, further comprising communicating with the order module” poses a problem, since the computer program product presumably does not, and cannot, communicate with the order module, which, based on the language of claim 15, appears not to be actual code on the storage medium.  It would be better to recite that the operations of the computer program product further comprise communicating with the order module, etc.  In the fourth line of claim 16, “their order” poses a problem, seeming to imply that the multiple participants have one order, and should therefore be “their orders” or “the orders”.  Also in the fourth line, “the group contact list module” should be “the group contact module”, for the sake of consistency with claim 15.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In the first and second lines, “The computer program product of claim 15, further comprising a tip module in communication with the order module” poses problems.  The language cannot be literally true, unless the tip module consists of code on the storage medium, which seems unlikely, given that from claim 15, the group contact module, payments module, order module, and delivery module appear not to be such code.  The operations of the computer program product could comprise using a tip module, or doing something else with a tip module.  Appropriate correction is required.  
Claim 18 is objected to because of the following informalities:  In the first and second lines, “The computer program product of claim 15, further comprises a cash out module in communication with the delivery module” poses problems.  First, “comprises” was probably intended to be “comprising”, as in claims 16, 17, 19, and 20.  Secondly, it would be hard for the language to be literally true, unless the cash out module consists of code on the storage medium, which seems unlikely, given that from claim 15, the group contact module, payments module, order module, and delivery module appear not to be such code.  The operations of the computer program product could comprise using a cash out module configured to override the payments module, etc.  Appropriate correction is required. 
Claim 19 is objected to because of the following informalities:  In the first and second lines, “The computer program product of claim 15, further comprising an accounting of a credit account of each of the participants” poses problems.  It would be hard for the language to be literally true, as the computer program product presumably does not comprise an accounting, although the operations of the computer program product could comprise accounting.  In the third line, the claim would be clearer with a comma after “accounts” and another comma after “earned”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the group order and the individual order” in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 2 depends, provides antecedent basis for group orders and individual orders, but not for one specific group order and one individual order.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the group order and the individual order” in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15, from which claim 16 depends, provides antecedent basis for group orders and individual orders, but not for one specific group order and one individual order. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “The system for product delivery of claim 1, further comprising selecting an application to run the system from a cell phone, a computer and another personal digital device including a watch and an embedded processor.”  This poses a problem because a system as such cannot comprise an action such as selecting.  A system may be configured to perform such an action.  It is also not clear whether the system is configured to select an application to run the system from all of a cell phone, a computer and another personal digital device, or from one of them.  It is further unclear whether “another personal digital device” may include a watch and may include an embedded processor, or whether it must include both a watch and an embedded processor.  It is yet further unclear whether “selecting an application to run the system from a cell phone, a computer and another personal digital device” means that the application is for the purpose of one of (a) running the system from a cell phone, (b) running the system from a computer, and (c) running the system from another personal digital device; or whether the application is for the purpose of running the system, and the application can be selected, perhaps for downloading, from one of a cell phone, a computer, and another personal digital device.  For purposes of examination, claim 6 is interpreted as meaning that the system is configured to perform the operation of selecting an application; that the application is for the purpose of running the system, or part of the system, from at least one of a cell phone, a computer and another personal digital device, although not necessarily all of them; and that the another personal digital device may be or include a watch, and may be or include an embedded processor, without either a watch or an embedded processor being required.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear whether the products in claim 10 must be both medication and medical supplies, or whether it is sufficient for the products to include at least one of medicine and medical supplies.  For examination purposes, claim 10 is interpreted as meaning that the products must include both medication and medical supplies.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 can be interpreted as meaning that the products are building maintenance supplies, and all that follows is merely exemplary; claim 11 can be interpreted as meaning that the products are building maintenance supplies, and that the building maintenance supplies include at least one of heating and air conditioning filters, tissue, hand soap, window washing fluid, and landscaping supplies; or claim 11 can be interpreted as meaning that the products are building maintenance supplies, and that the building maintenance supplies include all of heating and air conditioning filters, tissue, hand soap, window washing fluid, and landscaping supplies.  For examination purposes, claim 11 is interpreted as meaning that the products are building maintenance supplies, and that the building maintenance supplies include at least one of heating and air conditioning filters, tissue, hand soap, window washing fluid, and landscaping supplies.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 can be interpreted as meaning that the products are personal use materials, and that all that follows is merely exemplary; claim 12 can be interpreted as meaning that the products are personal use materials, and that the personal use materials include at least one of printed material, toys, electronics, and entertainment materials; or claim 12 can be interpreted as meaning that the products are personal use materials, and that the personal use materials include all of printed material, toys, electronics, and entertainment materials.  For examination purposes, claim 12 is interpreted as meaning that the products are personal use materials, and that the personal use materials include at least one of printed material, toys, electronics, and entertainment materials.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 can be interpreted as meaning that the products are home improvement and remodeling materials, or that the products are at least one of home improvement and remodeling materials.  Claim 13 can then be interpreted as meaning that the materials include lumber, hardware, and tools; or that the materials include at least one of lumber, hardware, and tools.  For examination purposes, claim 13 is interpreted as meaning that the products are at least one of home improvement and remodeling materials (since one cannot draw a sharp distinction between the two); and that the materials include at least one of lumber, hardware, and tools. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter as set forth in detail as follows:  Claim 1 recites a system comprising a series of “modules”, with nothing else; paragraph [009] of the instant specification states:
[009]	Throughout the present disclosure the word ‘module’ refers to electrical circuits, register components, boolean logic and stored program products which transform a predetermined input into a prescribed output as respectively described herein 
Moreover, paragraph [0014] recites, “The term ‘system’ as used herein refers to code or logic implanted in hardware logic … or a computer readable medium”, with no statement that the system comprises hardware or a non-transitory computer readable medium, and then recites, “In such cases, the system in which the code is implemented may comprise a transmission media, such as a network transmission line, wireless transmission media, signals propagating through space, radio waves, infrared signals, etc.”   
Hence, the modules of claim 1 could be pure Boolean logic, and/or stored program products (not the physical storage means), or could be signals propagating through space, which are not a process, machine, article of manufacture, or composition of matter, and therefore non-statutory.  Claims 3 through 13, which depend from claim 1, do not recite anything to place themselves within a statutory category. 
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter as set forth in detail as follows:  Claim 15 recites “a computer program product comprising a computer readable storage medium having computer usable instruction codes executable to perform operations”.  However, claim 15 does not recite that the computer readable storage medium is non-transitory.  Paragraph [0014] of the instant specification recites, “In such cases, the system in which the code is implemented may comprise a transmission media, such as a network transmission line, wireless transmission media, signals propagating through space, radio waves, infrared signals, etc.”  Therefore, claims 15-20 can read on wireless transmission media, signals propagating through space, radio waves, infrared signals, etc., which are not a process, machine, article of manufacture, or composition of matter, and therefore non-statutory.  Claims 16, 17, 18, 19, and 20, which depend from claim 15, which depend from claim 1, do not recite anything to place themselves unambiguously within a statutory category. 

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method for product delivery, and a corresponding system and computer program product. This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as further set forth below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 14 recites a method for product delivery, and therefore falls within the statutory category of process (Mayo test, Step 1).  Claims 1, 2, and 4-13 recite a “system” which is not necessarily an actual machine, do not fall into any other statutory category, and are therefore rejected under Step 1 of the Mayo test, as set forth above.  Claims 15-20 recite a “computer program product” which is not necessarily a manufacture, do not fall into any other statutory category, and are therefore rejected under Step 1 of the Mayo test, as set forth above.  However, for purposes of examination, claims 1, 2, and 4-13 and claims 15-20 will be treated as if they passed Step 1 of the Mayo test, and analyzed under the remainder of the Mayo test.  Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method for product delivery, and a corresponding system and computer program product storing instructions.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The claims as amended are non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as taking input from participants for determining orders of products, receiving payments via a credit account of each of the participants, selecting a vendor for computing a total cost for each order and paying the vendor, and delivering the products, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 14 recites a method for product delivery, the method comprising: taking input from group members for determining orders comprising group orders and individual orders of products via a group contact module; receiving payments via a credit account of each of the group members based on input from the group contact module regarding prices of the products ordered via a payments module; selecting a vendor for computing a total cost for each order plus taxes via an order module and [paying] the vendor for the order via the payments module; delivering the products via a delivery module configured to take input from the group members to select a delivery or pickup for each respective order from the group contact module; and accounting for tips from the group members to one of the group members in consideration for pickup and delivery of the group orders via a credit account module.  This is directed merely to an abstract idea in commercial interactions, except for the use of the group contact module, payments module, order module, delivery module, and credit account module.  Paragraph [009] of the instant specification recites, “Throughout the present disclosure the word ‘module’ refers to electrical circuits, register components, boolean logic and stored program products which transform a predetermined input into a prescribed output as respectively described herein”.  Boolean logic as such is not technological.  Official notice is taken that stored program products (aka software, computer instructions, etc.), electrical circuits (including, although not limited to, circuits on microchips) and/or register components have long been well-understood, routine and conventional.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Regarding the new element at the end of claim 14, accounting for tips is not in itself technological.  Therefore, even reading in possible limitations not explicitly present, such as transmitting information from one computer device having a delivery module to the computer of a vendor, or transmitting messages among the computer devices of multiple participants using the group contact module, these could be implemented using only well-understood, routine, and conventional functions and technology.  The limitations of claim 14, whether considered separately or in combination with each other, do not raise the claimed method to significantly more than an abstract idea (Mayo analysis according to the 2019 Patent Eligibility Guidance, Step 2B).
Claim 1 recites a system parallel to method claim 14, and therefore, even if the “system” fell unambiguously within a statutory category, the parallel limitations of claim 1 do not raise the claimed method to significantly more than an abstract idea (Mayo analysis according to the 2019 Patent Eligibility Guidance, Step 2B).
Claim 2, which depends from claim 1, recites that the system further comprises a time limit module configured to communicate with the order module to auto place the group [orders] and the individual [orders] upon an expiry of a predetermined time for the participants to get their [orders] into the group [contact module].  Automatically placing orders upon expiry of a predetermined time is only trivially technological, and modules, as set forth above with respect to claim 1, require only well-understood, routine, and conventional technology.  The limitation of claim 2, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.
Claim 4, which depends from claim 1, recites that the delivery module further comprises a cash out module configured to override the payments module in the event a participant picks up their own order.  Adjusting a payment in the event of a participant picking up their own order, instead of paying for delivery, is not in itself technological.  The limitation of claim 4, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.   
Claim 5, which depends from claim 1, recites that the credit account of each of the participants includes cash transfers, credit card accounts, and credits earned, including tips from previous transactions of the product delivery system.  This need not be technological.  The limitation of claim 5, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea. 
Claim 6, which depends from claim 1, is interpreted for examination purposes as meaning that the system is configured to perform the operation of selecting an application; that the application is for the purpose of running the system, or part of the system, from at least one of a cell phone, a computer and another personal digital device, although not necessarily all of them; and that the another personal digital device may be or include a watch, and may be or include an embedded processor, without either a watch or an embedded processor being required.  A human being can select an application, and configuring a system to do so, perhaps based on particular criteria, is not significantly technological.  Official notice is taken that computers, cell phone, and/or personal digital devices have long been well-understood, routine, and conventional.  Therefore, using one of the listed types of device to run a “system” of modules is only trivially technological.  The limitations of claim 6, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the system to significantly more than an abstract idea.    
Claim 7, which depends from claim 1, recites that [the products are] groceries and toiletries ordered from a supermarket grocer.  Having the products be as recited is not in itself technological (groceries may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 7, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.    
Claim 8, which depends from claim 1, recites that [the products are] restaurant food made to order.  Having the products be as recited is not in itself technological (restaurant foods may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 8, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.   
Claim 9, which depends from claim 1, recites that [the products are] clothing and apparel.  Having the products be as recited is not in itself technological (clothing and apparel may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 9, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.
Claim 10, which depends from claim 1, recites that [the products are] medication and medical supplies.  Having the products be as recited is not in itself technological (medical supplies may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 10, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea. 
Claim 11, which depends from claim 1, recites that [the products are] building maintenance supplies including heating and air conditioning filters, tissue, hand soap, window washing fluid and landscaping supplies.  Having the products be as recited is not in itself technological (building maintenance supplies may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 11, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea. 
Claim 12, which depends from claim 1, recites that [the products are] personal use materials including printed material, toys, electronics, and entertainment materials.  Having the products be as recited is not in itself technological (personal use materials may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 12, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea       
Claim 13, which depends from claim 1, recites that [the products are] home improvement and remodeling materials including lumber, hardware and tools.  Having the products be as recited is not in itself technological (home improvement and remodeling materials may be technological products, but ordering them rather than other products is not technological).  The limitation of claim 12, whether considered separately or in combination with the limitations of claim 1, does not raise the system to significantly more than an abstract idea.   
Claim 15 recites a computer program product parallel to method claim 14, and official notice is taken that computer readable storage media and computer usable instruction codes (aka software, computer programs, etc.) have long been well-understood, routine, and conventional; therefore, the parallel limitations of claim 15 do not raise the claimed method to significantly more than an abstract idea (Mayo analysis according to the 2019 Patent Eligibility Guidance, Step 2B).
Claim 16, which depends from claim 15, is parallel to claim 2.  Therefore, for the reasons set forth above with respect to claim 2, the limitation of claim 16, whether considered separately or in combination with the limitations of claim 15, does not raise the computer program product to significantly more than an abstract idea. 
Claim 17, which depends from claim 15, is parallel to claim 3.  Therefore, for the reasons set forth above with respect to claim 3, the limitation of claim 17, whether considered separately or in combination with the limitations of claim 15, does not raise the computer program product to significantly more than an abstract idea.
Claim 18, which depends from claim 15, is parallel to claim 4.  Therefore, for the reasons set forth above with respect to claim 4, the limitation of claim 18, whether considered separately or in combination with the limitations of claim 15, does not raise the computer program product to significantly more than an abstract idea.
Claim 19, which depends from claim 15, is parallel to claim 5.  Therefore, for the reasons set forth above with respect to claim 5, the limitation of claim 19, whether considered separately or in combination with the limitations of claim 15, does not raise the computer program product to significantly more than an abstract idea.
Claim 20, which depends from claim 15, recites that the computer program product further comprises computer usable instruction codes executable to perform operations for managing a group order and product delivery service on a cell phone and a cell phone platform.  Official notice is taken that cell phones and cell phone platforms have long been well-understood, routine, and conventional, which implies the same about software for managing operations on cell phones and cell phone platforms.  Therefore, the limitation of claim 20, whether considered separately or in combination with the limitations of claim 15, does not raise the computer program product to significantly more than an abstract idea. 

Non-Obvious Subject Matter
Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 101, and claims 2, 6, 10, 11, 12, and 13 are rejected under 35 U.S.C. 112, with claims 2, 4, 5, 7, 8, 9, 10, 11, 12, and 13 objected to for informalities, but claims 1, 2, and 4-13 recite non-obvious subject matter.
Claim 14 is rejected under 35 U.S.C. 101, and objected to for an informality, but claim 14 recites non-obvious subject matter. 
Claims 15-20 are rejected under 35 U.S.C. 101, and claim 16 is rejected under 35 U.S.C. 112, with claims 15, 16, 17, 18, and 19 objected to for informalities, but claims 15-20 recite non-obvious subject matter.  
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Webb (U.S. Patent Application Publication 2012/0036028), discloses a method for product delivery, the method comprising: taking input from participants for determining orders comprising individual orders of products via a group contact module (Abstract; Figures 2, 3, 4D, and 4I; paragraphs 22, 24, and 28).  Webb does not expressly disclose group orders, except in the sense that individual orders combine to form a group order, but Navratil (“In Chicago, 20-, 30-Somethings Cross Double-Digit Divide to Paint Town Red”) teaches group orders (paragraph beginning “Or some opt for what is known as bottle service”, and the paragraph after that).  Webb further discloses receiving payments from multiple participants based on input from the group contact module (paragraphs 21, 25, 26, and 30; Figure 3); Webb does not expressly disclose that the payments are received vi a credit account, but Rodriguez et al. (U.S. Patent Application Publication 2019/0197513) teaches payments for a split purchase being made using payment account, such as credit card, devices (paragraphs 11, 12, and 26; Figure 2).  Webb does not explicitly disclose that the input is regarding prices of the products ordered, but Webb discloses prices of product that can be ordered (e.g., in Figures 4K, 4L, 4M, and 5A).
Webb discloses selecting a vendor (a restaurant, in Webb) (Abstract; paragraphs 6, 7, 8, 22, and 30), and discloses paying the vendor for the various orders via a payments module, and also collecting payments from the individual participants separately (paragraphs 21, 22, 25, and 26), which would appear to require computing a total cost for each order.  Rodriguez expressly teaches a total cost (paragraphs 9, 15, and 21).  Neither Webb nor Rodriguez discloses computing a total cost for each order plus taxes, but taxes on orders (e.g., sales taxes on various products, and in particular taxes on restaurant meals) are well-known, as is computing total charges, including taxes.  Webb inherently implies that the ordered products are delivered or picked up as ordered, or at least that this would normally be the case, and discloses at least one participant selecting a delivery or pickup (paragraphs 24 and 30; Figure 2), implying a module configured to take the input of the selection; Webb further discloses a plurality of individuals in different locations placing food orders (paragraphs 29 and 30; Figures 5A and 5B).  
Bednarek et al. (U.S. Patent Application Publication 2015/0227890) teaches a tip engine for including a tip to a delivery participant (paragraphs 245, 246, and 349; Figures 16A, 16B, and 20).  However, neither Webb, nor Bednarik, nor Navratil, nor Rodriguez, nor any other prior art of record, teaches or reasonably suggests accounting for tips from group members to one of the group members in consideration for pickup and delivery of the group orders via a credit card module.
The above statement is made with particular reference to claim 14, but is also applicable to parallel claims 1 and 15, and to their dependents.     

Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive.  The claims are now found non-obvious, but they are still rejected under 35 U.S.C. 101.  The specification and many of the claims remain objected to for informalities, and some many of the claims remain rejected under 35 U.S.C. 112 (Applicant has not amended the claims or specification to even try to overcome the objections and 35 U.S.C. 112 rejections).  In response to Applicant’s brief argument regarding §101, ordering products so that they will be delivered (by the U.S. Postal Service, or a pizza deliveryman, or a trucker, etc.) is not an advance in technology, and does not require more than well-understood, routine, and conventional technology.  A technological improvement in delivery or shipment, or some specific method of organizing delivery, might be patent-eligible under 35 U.S.C. 101, but Applicant’s current claims are not.  Applicant also writes, “The disclosure is not purely a mental process.”  Examiner does not contend that the disclosed and claimed invention is a purely mental process (another form of abstract idea), but that the claims are directed to commercial interactions without significantly more.
The present claims are not, to the best of Examiner’s knowledge, an exact match to the claims in any precedential decision, but they are analogous to the claims in several court precedents.  Specifically, they are analogous to the representative claim in the Ultramercial, Inc. v. Hulu, LLC decision, in which a method claim included, inter alia, “a third step of providing the media product for sale at an Internet website”, and therefore could not be carried out without the use of computer and telecommunication technology.  The Court of Appeal for the Federal Circuit found the claims patent-ineligible, and wrote “The claims’ invocation of the Internet also adds no inventive concept.  As we have held, the use of the Internet is not sufficient to save otherwise abstract claims from ineligibility under § 101.”
Similarly, the recitation in the instant claims of “modules”, and of routine technology such as “a computer readable storage medium”, does not make the claims patent-eligible.  Some of the claims in the four Shepherd patents at issue in Alice Corporation v. CLS Bank recited computer components or the use thereof, but the Supreme Court nonetheless found the patent-ineligible under 35 U.S.C. 101.
	The common knowledge or well-known in the art statements in the previous office action are taken to be admitted prior art, because Applicant did not traverse Examiner’s taking of official notice.
Incidentally, “credit account module” does not occur, in those exact words, in the original specification or claims, but is sufficiently supported as not to give rise to a new matter rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	October 24, 2022